249 S.W.3d 255 (2008)
CENTRAL AMERICA HEALTH SCIENCES UNIVERSITY, Belize Medical College, Appellant,
v.
Mohammad R. NOROUZIAN A/K/A Mohammad Rahim Norouzian, Respondent.
No. WD 66931.
Missouri Court of Appeals, Western District.
April 8, 2008.
Daniel Bukovac, Brian R. Markley, Kansas City, MO, for Appellant.
Daniel J. Baylard, Blue Springs, MO, for Respondent.
Before HOWARD, C.J., DANDURAND, and AHUJA, JJ.

ORDER
PER CURIAM.
Central America Health Sciences University, Belize Medical College (CAHSU) appeals the judgment of the trial court denying its motion for relief from final judgment pursuant to Rule 74.06(b). Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).